Citation Nr: 0712793	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  Bilateral pes planus is not shown by competent medical 
evidence to have a nexus or relationship to service.

2.  Resolving doubt in favor of the veteran, residuals of a 
left knee injury are the result of incidents in service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  The grant of service connection is warranted for 
residuals of a left knee injury. 38 U.S.C.A. 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 3.102, 3.303, 
3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2001 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a March 2006 letter, the RO provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claims were thereafter readjudicated in the August 2006 
supplemental statement of the case

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, the veteran testified at a February 2007 Travel 
Board hearing, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Bilateral pes planus

Background

Service medical records, to include the veteran's entrance 
examination, are negative for complaints, treatment, or 
diagnosis of bilateral pes planus.  The veteran's May 1969 
separation examination showed normal clinical evaluation of 
the feet.  There were no references to injury to the feet.

VA treatment records dated June 2002 show the veteran 
complained of left heel non-radiating pain.  There was mild 
tenderness in the heel to dorsi-plantar flexion.  Bilateral 
ankle x-ray was normal.  The examiner indicated that the 
veteran's left heel pain was most likely plantar fasciitis 
and he was prescribed Naproxen.  In August 2002, the veteran 
complained of bilateral foot pain at a level seven on the 
pain scale.  

Treatment records from Paul E. Bristol, M.D., dated December 
1996 to March 2003 show a diagnosis of pes planus in August 
2002.

Treatment records from Gary Prant, D.P.M., and dated August 
2002 to May 2003 show a diagnosis of plantar fasciitis with 
plantar calcaneal spur, right foot.  In a May 2003 statement, 
Dr. Prant indicated he gave the veteran an injection in his 
left heel in February 2003.

At his February 2007 Travel Board hearing, the veteran 
testified that on his military entrance examination, the 
physician questioned him about his bilateral pes planus.  The 
veteran indicated he really had no problems with his flat 
feet while in service and they only started to bother him 
when he got older.  

Lay statements received in February 2007 from the veteran's 
wife, family, friends, and fellow service members indicate 
that the veteran had knee problems and flat feet for many 
years.  The veteran's son, a physician, indicated that his 
father had been treated after service by numerous doctors for 
his flat feet.  In his statement, which also referred to the 
veteran's knee disorder, the veteran's son wrote that it was 
"doubtless that his current physical condition is a direct 
result of the injury incurred while in the USMC."

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for bilateral pes planus.

Service medical records are negative for complaints, 
treatment, or diagnosis of bilateral pes planus.  The 
veteran's entrance and separation examinations show normal 
clinical evaluation of the feet.  At his February 2007 Travel 
Board hearing, the veteran testified that he did not seek 
treatment for his pes planus while in service and that they 
only bothered him in later years.

Additionally, the medical evidence of record demonstrates 
that the veteran was first diagnosed with pes planus in 2002, 
approximately 33 years after separation from service.  The 
lapse in time between service and the first diagnosis also 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

Moreover, the evidence of a nexus or link between service and 
the veteran's bilateral pes planus is limited to his own 
statements and those of family and friends. This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board notes that the veteran's son, who is a physician, 
did indicate that his father was seen for his pes planus by 
doctors after separation from service, but did not 
specifically link his fathers pes planus to disease or injury 
while in service; nor did he indicate that it was aggravated 
while in service.  In this regard, it is clear from reading 
the letter that the injury to which he referred was the 
veteran's knee injury, discussed further below.  There is no 
evidence, and the veteran does not so contend, of an injury 
to the feet in service.

Absent competent medical evidence relating the veteran's 
bilateral pes planus to active service, he is not entitled to 
service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral pes planus.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.

B.  Residuals of a left knee injury

Background

Service medical records show that the veteran's knee was 
forcefully hyper-extended then flexed forcefully in October 
1967.  X-rays were negative for fracture.  The impression was 
probable medial meniscus rupture and possible cruciate tear.  
The veteran was to immobilize his knee for two days and apply 
ice.  He was to return in two days for follow-up.  The 
follow-up visit showed his knee was painful, but had no 
effusion.  There was pain with stress on the medial 
collateral ligament.  The veteran's knee was casted for four 
weeks and the cast was removed in November 1967.  

In January 1968, the veteran was seen for complaints of left 
knee pain.  The veteran was to continue his physical therapy.  
The veteran was seen in February 1968 for pain with kneeling.  
The quadriceps was equal bilaterally and the left knee was 
normal on examination.  

In March 1968, the veteran was seen to check the knee for a 
possible torn ligament.  There was no effusion or 
instability.  The veteran was prescribed an Ace wrap and 
Darvon.  In June 1968, the veteran complained of left knee 
swelling and pain.  A long history of this problem was noted 
without any findings.  In October 1968, he was seen with a 
past history of a torn left knee ligament a year ago which 
was in a cast for two months and had complaints of pain and 
occasional swelling which went down with rest.  The 
examination showed no effusion or swelling of the left knee.  
The impression was traumatic arthritis.  He was prescribed an 
Ace wrap to the left knee with no duty and was to return in 
three days.  

On his return, it was noted that the veteran had injured the 
left knee one year prior playing football when he was hit 
from the side and the leg gave out.  He was in a cylinder 
cast for a torn ligament.  Since then, he had noted pain in 
the infrapatellar area aggravated by walking and prolonged 
standing.  He had been unable to fully extend the knee since 
the injury.  There was no giving way or locking but he could 
not use the knee in getting up from a kneeling position.  He 
reported intermittent swelling.  The examination showed that 
the right quadriceps muscle was decreased when compared to 
the left and slight swelling was noted over the infrapatellar 
area.  The knee lacked 5 degrees of full extension.  The 
ligaments were stable and the x-rays were negative.  The 
diagnosis was chronic pain, unclear if traumatic arthritis.  
The veteran was prescribed Indocin tablets for one week and 
to return in one week for observation.  There was no further 
treatment.

The veteran's May 1969 separation examination showed normal 
clinical evaluation of the lower extremities.  

VA treatment records show that the veteran was seen in June 
2002 with complaints of left knee pain.  The examination 
showed left knee effusion.  There was no effusion or 
crepitus.  The veteran had a negative Drawer sign.  He was 
able to flex more than 90 degrees.  X-rays showed mild 
degenerative joint disease, otherwise negative.  The veteran 
was prescribed Naproxen.  An August 2002 note indicated a 
diagnosis of degenerative joint disease of the left knee.  He 
was given a knee brace for his knee.  He was also counseled 
on the need for strengthening his quadriceps muscles to help 
support his knee better.  

Treatment records dated December 1996 to March 2003 show a 
diagnosis of osteoarthritis of the knee.  

At his September 2003 VA examination, it was noted that the 
veteran had a well documented history of an injury in 1967 to 
his left knee.  After examination, the examiner rendered a 
diagnosis of degenerative joint disease of the left knee.  
The examiner indicated that there was no treatment of the 
veteran's left knee until the 1990s with instability 
beginning in the year 2000.  The examiner opined that the 
left knee disability was less likely than not related to 
military service.  

MRI report from River Ranch Radiology dated April 2004 showed 
a complex tear of the lateral meniscus; a small joint 
effusion was present; and at least mild changes of 
osteoarthritis.

At private examination conducted by John A. Genung, M.D., in 
January 2006, the examiner noted the veteran had a 
ligamentous injury while in service.  The veteran reported 
persistent problems most recently on the anteriolateral 
aspect of the knee with the feeling that the knee was going 
to give way.  X-rays showed genu valgum configuration of the 
left knee with complete loss of the lateral joint space with 
changes on the patellofemoral joint.  After examination, it 
was noted that the veteran would eventually need a total knee 
replacement and that pain would be the primary dictating 
factor involving this.

A letter from Charles Foutz, Sr., M.D., and dated January 
2007 indicated that he treated the veteran between 1974 and 
1991 for bilateral knee pain.  This examiner noted reviewing 
the veteran's service medical records.  This examiner 
diagnosed severe bilateral degenerative knee joint arthritis 
precipitated and/or aggravated by the 1967 injury.  The 
examiner opined that the veteran's current knee disability 
was more likely than not related to the veteran's military 
injury.

At his February 2007 Travel Board hearing, the veteran 
testified that he injured his left knee while playing 
football while in service in 1967.  He indicated the knee was 
placed in a cast.  The veteran stated that immediately after 
service separation he saw a doctor for his left knee problem 
in the 1970s.  

Lay statements received in February 2007 from the veteran's 
wife, family, friends, and fellow service members indicate 
that the veteran had knee problems since service, for which 
he had been medically treated.  The veteran's son opined that 
it was doubtless that his current physical condition was a 
direct result of the injury incurred while in the military.


Analysis

The evidence in this case is in relative equipoise regarding 
the merits of the veteran's claim.  Service medical records 
show the veteran sustained an injury to his left knee and was 
treated from October 1967 to October 1968.  The veteran was 
diagnosed with probable meniscus rupture and possible 
cruciate tear as well as traumatic arthritis.  

A letter from Dr. Foutz indicated he had treated the veteran 
for his left knee condition since 1974.  This examiner noted 
that it was more likely than not that the veteran's current 
left knee disability, diagnosed as degenerative knee joint 
arthritis, was related to service.  Although the September 
2003 VA examiner opined that the left knee disability was not 
related to service based on no treatment from separation from 
service until the 1990s, this examiner was not aware of the 
treatment rendered by Dr. Foutz, or of the lay statements 
submitted in support of the claim.  

Therefore, the evidence when viewed in the aggregate raises 
at least a reasonable doubt that the veteran's left knee 
disability is the result of service.  Resolving all such 
doubt in the veteran's favor, as is required under the law, 
the grant of service connection is warranted.  (See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102: Gilbert v. Derwinski, 
1 Vet. App. 49 (1990)).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for residuals of a left 
knee injury is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


